Russell, J.
The plaintiff in error was convicted of receiving-stolen goods; the property alleged to have been stolen being certain cutlery, taken from the Southern Bailway Company. The evidence disclosed that the principal thieves and this defendant were eoemployees of that company. The former were truckmen, while he was employed to help unload freight inside of freight-cars, and to place upon trucks the freight thus being unloaded. After the trucks were thus loaded the truckmen conveyed the freight into the depot. Shortly after the theft the plaintiff in error was found *450in possession of one of the stolen knives; and it was proved, that he received it from one of the principal thieves; but, as there was no evidence that he knew that the knife had been stolen, the verdict of guilty, in our opinion, was unauthorized. It is insisted that the circumstance that the knife was marked with the name of a mercantile firm in another city was sufficient to bring home to him knowledge of the fact that the knife had been stolen. To us this circumstance seems utterly inconclusive, or, to say the least of it, it is a circumstance as consistent with innocence as guilt. The scienter is an essential of the offense of receiving stolen goods, and must be not only alleged, but proved. The receiving of stolen goods, without knowledge that they are stolen, or any reasonable ground to suspect that they are stolen, is no offense in law; the receiving of stolen goods with knowledge that the property in question is the fruit of a larceny renders the recipient as guilty as the thief. In every case, therefore, of receiving stolen goods it is indispensable that the guilty knowledge of the accused be shown beyond a reasonable doubt. We are of the opinion that it does not so appear in this ease. The testimony of the State’s own witness is positive that the plaintiff in error knew nothing of the theft, at the time that he accepted, as a gift, the knife afterwards found in his possession. Tlie evidence of guilty knowledge being insufficient to authorize the conviction, the court erred in refusing a new trial. Judgment reversed.